Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130574                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  JOANN KUSMIERZ, KERRY KUSMIERZ,                                                                                    Justices

  KIM L. LINDEBAUM, JAMES B. 

  LINDEBAUM, and M SUPPLY CO., 

             Plaintiffs-Appellees,
  v        	                                                       SC: 130574      

                                                                   COA: 258021
Bay CC: 01-003467-CZ

  JOYCE SCHMITT and DIANE RANKIN,

           Defendants-Appellants, 

  and
  RONALD SCHMITT,

             Defendant.

  _________________________________________/

         On November 14, 2006, the Court heard oral argument on the application for leave
  to appeal the November 15, 2005 judgment of the Court of Appeals. On order of the
  Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave
  to appeal, we REVERSE that part of the Court of Appeals judgment assessing case
  evaluation sanctions, and REMAND this case to the Bay Circuit Court for further
  proceedings not inconsistent with this order. Because the parties stipulated to a lump
  sum case evaluation award, there was no “amount of the evaluation . . . as to . . .
  particular pair[s] of parties” for purposes of MCR 2.403(O)(4)(1). Without such an
  amount, the court cannot compare the verdict to the case evaluation award for each pair
  of parties as required by the court rules, and the court cannot determine whether either
  party received a more favorable verdict. Therefore, neither party is entitled to case
  evaluation sanctions. Plaintiffs are directed to reimburse defendants for the case
  evaluation sanctions that have already been paid.

        We do not retain jurisdiction.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
           d1121                                                              Clerk